United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-2401
                       ___________________________

                                   James Osher,

                      lllllllllllllllllllllPlaintiff - Appellant,

                                          v.

                           City of St. Louis, Missouri,

                            lllllllllllllllllllllDefendant,

           Land Clearance for Redevelopment Authority of St. Louis,

                      lllllllllllllllllllllDefendant - Appellee,

                      St. Louis Development Corporation,

                            lllllllllllllllllllllDefendant,

                   National Geospatial-Intelligence Agency,

                      lllllllllllllllllllllDefendant - Appellee,

Twenty-Second Judicial Circuit State of Missouri; Otis Williams; Laura Costello,
                  in their official and personal capacities,

                           lllllllllllllllllllllDefendants.
                                   ____________

                   Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________
                             Submitted: June 28, 2018
                             Filed: September 6, 2018
                                  ____________

Before COLLOTON, ARNOLD, and SHEPHERD, Circuit Judges.
                         ____________

COLLOTON, Circuit Judge.

       James Osher sued the St. Louis Land Clearance for Redevelopment Authority
and the National Geospatial-Intelligence Agency after the Redevelopment Authority
condemned Osher’s property under its power of eminent domain. Osher sought to
enjoin the condemnation proceedings and to obtain relocation benefits under the
Uniform Relocation Assistance and Real Property Acquisition Policies Act, 42 U.S.C.
§ 4622. The district court1 abstained from deciding Osher’s claim against the
Redevelopment Authority and dismissed his claim against the Agency. We conclude
that the Act does not create a private right of action against the Agency, and that
Osher waived any challenge to the court’s abstention decision, so we affirm.

                                         I.

       The district court dismissed this case at the pleading stage, so we take the
allegations in Osher’s complaint as true. In 2012, the National Geospatial-
Intelligence Agency announced its intention to move its western headquarters in St.
Louis to a new location. To help persuade this employer to remain in the locale, the
City of St. Louis sought to secure an attractive site for the Agency’s new
headquarters. The City’s proposed site in north St. Louis included Osher’s property.
The St. Louis Land Clearance for Redevelopment Authority began acquiring property

      1
       The Honorable Henry Edward Autrey, United States District Judge for the
Eastern District of Missouri.

                                        -2-
within the proposed site. After notifying Osher of its intent to procure his property
in December 2015, the Redevelopment Authority brought a condemnation action in
state court.

       While the state court action was pending, Osher brought suit in the district
court and moved for a temporary restraining order, preliminary injunction, and
permanent injunction against the condemnation proceedings. He alleged, among
other things, that the Redevelopment Authority and the Agency violated the Uniform
Relocation Assistance and Real Property Acquisition Policies Act (the “Act”), 42
U.S.C. § 4622, by failing to pay him the relocation benefits provided by the Act.
Osher sought relief under 42 U.S.C. § 1983.

      At a hearing on the motion, the district court determined that the parties agreed
on the following additional facts. In the state court proceedings, Osher did not
challenge the Redevelopment Authority’s right to condemn his property, and the
Redevelopment Authority took title to the property after paying the property’s fair
market value of $810,000 plus interest. After Osher refused to vacate the property,
the Redevelopment Authority petitioned for a writ of possession from the state court.
By the time of the hearing in federal court, the state court had granted the writ of
possession and ordered Osher to tender possession of the property to the
Redevelopment Authority immediately.

      The district court ultimately denied Osher’s motion and dismissed all of his
claims. Citing the pending state court condemnation proceedings, the court abstained
from exercising jurisdiction over Osher’s claim against the Redevelopment Authority
under the doctrine of Younger v. Harris, 401 U.S. 37 (1971). The court dismissed
Osher’s claim against the Agency on the grounds that § 1983 does not provide a
remedy against a federal agency, and that the Act does not create a private right of
action. Alternatively, the court concluded that Osher’s claim failed on the merits,
because the Act did not apply to the underlying eminent domain proceedings.

                                         -3-
                                          II.

       Osher noticed an appeal on June 16, 2017, “from the final judgment entered in
this matter on May 2, 2017.” The Agency agrees that we have appellate jurisdiction,
but the Redevelopment Authority argues that the notice was untimely. As timeliness
under a statutory deadline is jurisdictional in a civil appeal, Bowles v. Russell, 551
U.S. 205, 210-13 (2007), we consider the question as to the entire appeal.

        Osher had “60 days after entry of the judgment or order appealed” in which to
file a notice of appeal. Fed. R. App. P. 4(a)(1)(B); accord 28 U.S.C. § 2107(b). The
district court’s order dismissing the action was filed December 29, 2016, more than
60 days before he filed the notice of appeal on June 16, 2017. But because Osher
filed a timely motion for relief from the judgment under Rules 59 and 60, the time to
file his appeal did not begin to run until the district court disposed of that motion on
May 2, 2017. Fed. R. App. P. 4(a)(4)(A)(iv). Osher filed his notice of appeal within
60 days of May 2, so it is timely.

       There is a second reason to be confident that Osher’s notice of appeal was
timely. “The entry of a judgment triggers the running of the time for appeal,” Jeffries
v. United States, 721 F.3d 1008, 1012 (8th Cir. 2013), and “[e]very judgment . . . must
be set out in a separate document.” Fed. R. Civ. P. 58(a). If the separate document
requirement is not satisfied, however, “then the order is deemed ‘entered’ 150 days
after the dispositive order was entered on the civil docket.” Jeffries, 721 F.3d at
1012; see Fed. R. Civ. P. 58(c)(2). The district court here entered its dismissal order
on December 29, 2016, but never set out the judgment in a separate document. The
judgment was therefore deemed entered on May 28, 2017. Osher filed his notice of
appeal within 60 days of May 28, so his appeal is timely for that reason as well.

      On the merits, Osher challenges the district court’s dismissal of his claims
against the Agency under the Uniform Relocation Assistance and Real Property

                                          -4-
Acquisition Policies Act. He disputes the district court’s conclusion that there is no
private right of action under the statute.

      The Act provides in relevant part:

      Whenever a program or project to be undertaken by a displacing agency
      will result in the displacement of any person, the head of the displacing
      agency shall provide for the payment to the displaced person of—

      (1) actual reasonable expenses in moving himself, his family, business,
      farm operation, or other personal property; [and] . . .

      (3) actual reasonable expenses in searching for a replacement business
      or farm . . . .

42 U.S.C. § 4622(a)(1), (3). Osher contends that this provision entitles him to receive
relocation benefits and gives him a cause of action to obtain them.

        “[T]he fact that a federal statute has been violated and some person harmed
does not automatically give rise to a private cause of action in favor of that person.”
Cannon v. Univ. of Chi., 441 U.S. 677, 688 (1979). “Like substantive federal law
itself, private rights of action to enforce federal law must be created by Congress.”
Alexander v. Sandoval, 532 U.S. 275, 286 (2001). Section 1983 does not create a
remedy against a federal agency, see District of Columbia v. Carter, 409 U.S. 418,
424-25 (1973), so Osher must demonstrate that Congress intended “to create not just
a private right but also a private remedy.” Sandoval, 532 U.S. at 286. The Act does
not expressly create a private right of action; Osher rests on a theory that the Act does
so impliedly.

       Osher maintains that Tullock v. State Highway Commission, 507 F.2d 712 (8th
Cir. 1974), recognized an implied right of action under the Act. Tullock concluded

                                          -5-
that the Act permitted “judicial review of claims relating to relocation assistance.”
Id. at 715. After determining that the plaintiff was a “displaced person” eligible for
relocation benefits, the court stayed eviction proceedings until the district court
calculated the plaintiff’s recovery under the Act. Id. at 717. According to Osher,
Tullock thus stands for the proposition that the Act provides a private right of action
to displaced persons.

        Insofar as Tullock recognized a private cause of action under the Act, it has
been superseded by intervening precedent. Tullock was decided in an era when it was
deemed “the duty of the courts to be alert to provide such remedies as are necessary
to make effective the congressional purpose” expressed by a statute. See J.I. Case
Co. v. Borak, 377 U.S. 426, 433 (1964). The Supreme Court, however, “abandoned
that understanding in Cort v. Ash, 422, U.S. 66, 78 (1975),” decided the year after
Tullock. Sandoval, 532 U.S. at 287. It is now clear that the proper focus is on
congressional intent, and “nothing ‘short of an unambiguously conferred right’” will
support an implied right of action. Does v. Gillespie, 867 F.3d 1034, 1040 (8th Cir.
2017) (quoting Gonzaga Univ. v. Doe, 536 U.S. 273, 283 (2002)). It is insufficient
to show merely that a particular statute “intend[ed] to benefit the putative plaintiff.”
Id. at 1039 (alteration in original) (quoting Wilder v. Va. Hosp. Ass’n, 496 U.S. 498,
509 (1990)). Tullock never addressed whether the Act unambiguously confers a
private right or displays an intent to provide a private remedy.

      Examining the relevant indicia of congressional intent, we conclude that
Congress did not create a private cause of action to enforce the Act. The Act does not
contain “rights-creating” language that is “phrased in terms of the persons benefited.”
Gonzaga, 536 U.S. at 284 (quoting Cannon, 441 U.S. at 692 n.13). Rather, the statute
“focus[es] on the person regulated rather than the individuals protected,” and thus
“create[s] ‘no implication of an intent to confer rights on a particular class of
persons.’” Sandoval, 532 U.S. at 289 (quoting California v. Sierra Club, 451 U.S.
287, 294 (1981)).

                                          -6-
       The operative provision, § 4622(a), commands that “the head of the displacing
agency shall provide for the payment” of the listed relocation benefits. Id. (emphasis
added). When certain conditions are present, the Act directs that “the head of the
displacing agency shall make an additional payment” to qualified displaced persons.
Id. § 4623(a)(1) (emphasis added); see also id. § 4624. And the Act requires that
“[t]he head of any displacing agency shall ensure that relocation assistance advisory
services . . . are made available to all persons displaced by such agency.” Id.
§ 4625(b) (emphasis added). Because the Act is phrased as a directive to the
regulated agency, the Act lacks “the sort of ‘rights-creating’ language critical to
showing the requisite congressional intent to create new rights.” Gonzaga, 536 U.S.
at 287.

      Congress also provided for an administrative mechanism to enforce compliance
with the Act. The existence of administrative procedures “counsel[s] against . . .
finding a congressional intent to create individually enforceable private rights.” Id.
at 290. The Act instructs the head of the Department of Transportation to “develop,
publish, and issue . . . such regulations as may be necessary to carry out this chapter.”
42 U.S.C. § 4633(a)(1); see id. § 4601(12). The Department must include regulations
ensuring that “a displaced person who makes proper application . . . shall be paid
promptly after a move or, in hardship cases, be paid in advance.” Id. § 4633(b)(2).
The regulations further must ensure that “any aggrieved person may have his
application reviewed by” the appropriate federal or state official. Id. § 4633(b)(3).
As required by the Act, the Department’s implementing regulations provide an
administrative process for displaced persons to apply for relocation benefits, see 49
C.F.R. § 24.207, and for federal agencies to enforce compliance by States receiving
federal funds. See id. § 24.4. “The express provision of one method of enforcing a
substantive rule suggests that Congress intended to preclude others.” Sandoval, 532
U.S. at 290.




                                          -7-
      Osher points to a statement in Norfolk Redevelopment & Housing Authority v.
Chesapeake & Potomac Telephone Co. of Virginia, 464 U.S. 30 (1983), that
displaced persons are “entitled to relocation benefits” under the Act. Id. at 32. But
the only issue in Norfolk was the meaning of “displaced person.” Id. at 34 n.5. The
Court did not address whether the Act created a private right or remedy, and it is
neither binding nor persuasive authority on those questions.

       Osher also contends that by stating expressly in § 4602(a) that the provisions
of § 4651 “create no rights or liabilities and shall not affect the validity of any
property acquisitions by purchase or condemnation,” Congress implicitly declared
that § 4622 does create a private right of action. An express disavowal of rights
under one section, however, does not amount to an unambiguous manifestation of
intent to create enforceable rights under another. We consider the statute as a whole,
and the text and structure of the Act fall short of demonstrating a congressional intent
to create a private cause of action under § 4622. The district court properly dismissed
Osher’s claim against the Agency.

       Osher’s notice of appeal also encompassed the district court’s order abstaining
from the exercise of jurisdiction over his claim against the Redevelopment Authority.
Osher’s notice of appeal stated that he was appealing “from the final judgment
entered in this matter on May 2, 2017,” and it brought up for review all of the
previous rulings and orders that led to the judgment. See Rosillo v. Holten, 817 F.3d
595, 597 (8th Cir. 2016). In his opening brief, however, Osher did not advance a
meaningful argument that the district court erred by abstaining under the Younger
doctrine. The contention is therefore waived. White v. Jackson, 865 F.3d 1064, 1075
(8th Cir. 2017). Osher suggested at oral argument that he waived any challenge to
abstention only on his claim for injunctive relief, while he adequately disputed the
district court’s decision to abstain from ruling on his claim for damages. We reject
this dichotomy. The brief includes no argument about the abstention ruling in either
context, and the point is waived.

                                          -8-
                                  *       *       *

      The judgment of the district court is affirmed. The appellees’ motions to strike
are denied.
                     ______________________________




                                         -9-